Order filed January 15, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00462-CR
                                   ____________

                          BRENT JUSTICE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1385768

                                     ORDER

      Appellant filed a motion to proceed pro se on appeal. On November 27,
2018, we abated this appeal and ordered the trial court to hold a hearing to
determine (1) whether appellant desires to prosecute his appeal; (2) whether
appellant wishes to discharge his appointed attorney and proceed with his appeal
pro se; (3) whether the waiver of assistance of counsel is made voluntarily,
knowingly and intelligently; (4) whether appellant's decision to proceed pro se is in
the best interest of appellant and of the State; and (5) whether appellant is fully
aware of the dangers and disadvantages of self-representation. See Funderburg v.
State, 717 S.W.2d 637 (Tex. Crim. App. 1986); Webb v. State, 533 S.W.2d 780
(Tex. Crim. App. 1976); Trevino v. State, 555 S.W.2d 750 (Tex. Crim. App. 1977).

      The trial court held the hearing and found that appellant desires to prosecute
his appeal, to discharge his appointed attorney, and to proceed pro se. The trial
court further found that appellant's decision to waive assistance of counsel was
voluntarily and knowingly made and appellant is fully aware of the dangers and
disadvantages of representing himself.

      Based on the trial court's findings, we order as follows:

             1. The appeal is reinstated.

             2. Appellant's motion to proceed pro se, filed October 24, 2018, is
             GRANTED.

             3. Appellant is ordered to file a brief or a motion for extension of time
             to file a brief by February 14, 2019.

 ADMONITION TO APPELLANT REGARDING FAILURE TO TIMELY
                                  FILE A BRIEF

      Texas Rule of Appellate Procedure 38.8(b)(1) states that a court of appeals
may not dismiss the appeal or consider the appeal without briefs unless it is shown
the appellant no longer desires to prosecute his appeal or that he is not indigent and
has failed to make necessary arrangements for filing a brief. Tex. R. App. P. 38.8.
The rule was designed to protect an indigent appellant from the failure of his
appointed counsel to provide a brief. The rule further provides that under
appropriate circumstances, “the appellate court may consider the appeal without
briefs, as justice may require.” Tex. R. App. P. 38.8 (b)(4).
      A hearing already has been held and the trial court already has found that
appellant desires to prosecute his appeals, voluntarily and knowingly waives the
right to counsel, and is fully aware of the dangers and disadvantages of
representing himself. Despite the text of Rule 38.8(b), under binding precedent,
this court may consider this appeal without briefs if appellant does not timely file a
pro se brief. See Lott v. State, 874 S.W.2d 687, 688 (Tex. Crim. App. 1994)
(affirming conviction on record alone when appellant failed to file a pro se brief
after being properly admonished); Coleman v. State, 774 S.W.2d 736, 738–39
(Tex. App. —Houston [14th Dist.] 1989, no pet.) (holding that former rule 74(l)(2)
(now Rule 38.8(b)) permitted an appeal to be considered without briefs when a pro
se appellant has not timely filed a pro se brief, without any requirement of any of
the trial court findings set forth in current Rule 38.8(b)(4)). Therefore, if
appellant fails to comply with this order, we will decide this appeal upon the
record before the court.

                                   PER CURIAM